Citation Nr: 1103687	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral ankle 
condition, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to February 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In April 2010, the Veteran testified during a videoconference 
hearing before the undersigned.  A transcript of the proceeding 
is of record.

The Board remanded this claim in July 2010 so that additional 
development of the evidence could be conducted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As above noted, this claim for service connection was remanded in 
July 2010 for additional development.  As noted as part of that 
remand, the Veteran had testified in April 2010 that he did not 
injure his ankles during service, but rather, alleged that his 
service-connected pes planus had caused his ankles to give out.  
To this, the Board noted at that time that service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).


The Board also noted in July 2010 that the Veteran's service 
treatment records did not show findings of any chronic ankle 
condition during service.  What is unclear, however, was the 
nature of any current ankle disability and the relationship, if 
any, to the service-connected pes planus disability.  Given such, 
and accepting the Veteran's credible testimony describing his 
current bilateral ankle symptoms, the Board found that an 
examination was warranted.

Unfortunately, the Board here finds that the requested remand 
action of July 2010 was not sufficiently completed.  Accordingly, 
an additional remand is mandatory.  Stegall v. West, 11 Vet. App. 
268 (1998).

The July 2010 remand, in pertinent part, ordered the following 
development:

1.	Schedule the Veteran for a VA orthopedic 
examination for purposes of determining 
the current nature, extent and etiology 
of the claimed bilateral ankle 
disabilities.  By necessity, the physical 
examination should include clinical 
findings on the current severity of the 
service-connected pes planus 
disabilities.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  A notation to the 
effect that this record review took place 
must be included in the report of the 
examiner(s).  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in the examination report.


The examiner should offer an opinion as 
to the following:

a.  Is it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any bilateral ankle disability is 
due to service-connected bilateral pes 
planus disabilities?

b. Is it is at least as likely as not 
that any bilateral ankle disabilities 
is/are aggravated by service-connected 
bilateral pes planus disabilities?

If any ankle condition is found to be 
aggravated by a service-connected foot 
disability, the examiner should, to the 
extent possible, describe the baseline 
level of the bilateral ankle condition 
prior to any such aggravation by the 
service-connected disability.

The requested VA examination was conducted in August 2010.  The 
supplied diagnoses were mild bilateral pes planus, bilateral 
ankle osteoarthritis, and left ankle medial laxity of uncertain 
etiology.  Following her examination of the Veteran, the examiner 
opined that the Veteran's bilateral ankle osteoarthritis was 
"more likely than not caused by or related to natural aging; not 
caused by or related to [the Veteran's service-connected 
bilateral pes planus]."  

The examiner added that the Veteran's "left ankle weakness is 
more likely than not caused by or related to an injury at some 
time after service.  Pes planus does not caused [sic] ankle 
instability except in the face of clinically significant 
hyperpronation and Achilles misalignment, which the veteran does 
not have."  


The August 2010 VA examiner clearly did not adequately address 
and respond to the precise question presented by the Board in 
August 2010 pertaining to the question of "aggravation."  In 
this regard, while the examiner in August 2010 provided a medical 
opinion as to the question of whether or not the Veteran had any 
bilateral ankle disability which as "due to" his service-
connected bilateral pes planus - the examiner responded 
negatively - she did not discuss the "aggravation" aspect of 
the sought after opinion.  

The Board observes that the United States Court of Appeals for 
Veterans Claims (Court), in Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007), found that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim.  Here, as discussed above, the 
examination findings set out as part of the August 2010 VA 
examination are not adequate to enable the Board to provide a 
fully informed evaluation of the Veteran's claim.  As such, 
additional action is therefore required.  Stegall.

Accordingly, the matter is again REMANDED to the RO for the 
following action:

1.  The RO/AMC should forward the claims 
folder to the VA Doctor of Osteopathy who 
supplied the August 2010 examination 
report/opinion.  After reviewing the claims 
folder, to include the October 2010 report 
findings, the Doctor of Osteopathy must 
address the following:

a.  Is it at least as likely as not that 
the Veteran's bilateral ankle disabilities 
is/are AGGRAVATED BY the service-connected 
bilateral pes planus disabilities?  


b.  If any ankle condition is found to be 
aggravated by a service-connected foot 
disability, the Doctor of Osteopathy 
should, to the extent possible, describe 
the baseline level of the bilateral ankle 
condition prior to any such aggravation by 
the service-connected disability.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten addendum report.

2.  In the event that the Doctor of 
Osteopathy who completed the August 2010 VA 
medical examination report is unavailable, 
the RO should arrange for the Veteran's 
complete claims file to be reviewed by 
another appropriately credentialed VA 
medical provider.

After examining the record, the examiner 
should be asked to provide opinions as to 
the following:  

a.  Is it at least as likely as not that 
any bilateral ankle disability is due to 
the Veteran's service-connected bilateral 
pes planus disabilities?

b.  Is it is at least as likely as not that 
any bilateral ankle disabilities is/are 
aggravated by service-connected bilateral 
pes planus disabilities?


If any ankle condition is found to be 
aggravated by a service-connected foot 
disability, the examiner should, to the 
extent possible, describe the baseline 
level of the bilateral ankle condition 
prior to any such aggravation by the 
service-connected disability.

Note: The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

3.  The Veteran is hereby notified that it 
is his responsibility to report for a VA 
examination, if scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


4.  The RO must ensure that the requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action has not been 
undertaken or is deficient in any manner, 
the RO must take appropriate corrective 
action.

5.  After completed of all indicated 
development, the RO should readjudicate the 
claim of service connection for a bilateral 
ankle condition, to include as secondary to 
service-connected disability in light of 
all the evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be afforded 
an applicable time to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



